 In theMatter Of STORYAND CLARK PIANO COMPANYandUNITED AUTO-MOBILEWORKERS OF AMERICA, A. F. OF L.Case No. 7-R-1937.Decided April 18,1945Messrs. E. F. Story, Paul E. Van Piper,and F.F. Story, Jr.,ofGrand Haven, Mich., for the Company.Mr. Clyde Sands,of Grand Haven, Mich., for the U. A. W.-A. F. L.Mr. Raymond Barlow,of Grand Rapids, Mich., for the U. F. W. A.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Automobile Workers of America,A. F: of L., herein called the U. A. W.-A. F. L., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Story and Clark Piano Company, Grand Haven, Michigan,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Sylvester J.Pheney, Trial Examiner. Said hearing was held at Grand Haven,Michigan, on March 16, 1945.At the commencement of the hearing,the Trial Examiner granted a motion of United Furniture Workers ofAmerica, C. I. 0., herein called the U. F. W. A., to intervene. TheCompany, the U. A. W.-A. F. L., and the U. F. W. A. appeared at andparticipated in the hearing and all parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYStory and Clark Piano Company is a Delaware corporation with itsprincipal place of business at Grand Haven, Michigan, where it is en-gaged at present in the manufacture of parts for gliders.During itsfiscal year ending June 30,1944, the Company purchasedraw materials61 N. L.R. B., No. 90.614 STORY AND CLARK PIANO COMPANY615valued at about $345,000, approximately $311,700 worth of which wasshipped to it from points outside the State of Michigan.During thesame period, the Company sold products valued at about $814,000,approximately $80,000 worth of which was shipped to points outsidethe 'State of Michigan.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited FurnitureWorkers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.United Automobile Workers of America is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONDuring December 1944, the U. A. W.-A. F. L. requested the Com-pany to recognize it as the exclusive collective bargaining representa-tive of the Company's employees.The Company refused this requeston the ground that it was operating under a contract with theU. F. W. A.On March 1, 1942, the Company and the U. F. W. A. entered into anexclusive contract covering the employees involved herein.The con-tract provides that it shall remain in full force and effect until March1, 1943, and from year to year thereafter unless terminated by eitherparty thereto giving notice of a desire to terminate not less than 60days prior to any annual expiration date.The U. F. W. A. contendsthe contract renewed itself on March 1, 1945. Inasmuch as theU. A. W.-A. F. L. made its claim prior to January 1, 1945, we find thatthe contract does not constitute a bar to a present determination of rep-resentatives.A statement of the Trial Examiner, read into evidence at the hear-ing, indicates that the U. A. W.-A. F. L. represents a substantial num-ber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with a stipulation of the parties, thatall production and maintenance employees of the Company, including1The Trial Examiner reported that theU. A. W -A.F L. presented 72 authorization cardsbearing the names of persons who appear on the Company's pay roll of March 3, 1945There are approximately 88 employees in the appropriate unit.The U.F.W. A. did notpresent any evidence of representation,but relies upon its contract as evidence of itsinterest in the instant proceeding. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatchmen,2 but excluding clerical and office employees and all super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or ef-fectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which.has arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Story and ClarkPiano Company, Grand Haven, Michigan, an election by secret ballotshall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matter as agent for- the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United AutomobileWorkers of America, A. F. of L., or by United Furniture Workers ofAmerica, C. I. 0., for the purposes of collective bargaining, or byneither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.2The watchmenare neither armed, uniformed, nor militarized.